PER CURIAM.
Vernon K. Dillard, an Arkansas inmate, appeals from the District Court’s1 denial of *491his post-judgment motions to set aside the judgment and to amend his complaint, and for summary judgment. After reviewing the record, we hold that the District Court did not abuse its discretion in denying what were in effect Dillard’s Federal Rule of Civil Procedure 60(b) motions, as without merit. See Arnold v. Wood, 238 F.3d 992, 998 (8th Cir.2001) (appellate court reviews district court’s denial of relief under Rule 60(b) only for abuse of discretion). Accordingly, we affirm. See 8th Cir. R. 47A(a).

. The Honorable George Howard, Jr., United States District Judge for the Eastern and Western Districts of Arkansas.